Citation Nr: 0334814	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-00 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the deceased 
veteran's surviving spouse for the purpose of dependency and 
indemnity compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.  He died on April [redacted], 2000.  At the time of his 
death, he was married to the appellant.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in September 2000 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  At the time of his death, the veteran was validly married 
to the appellant.

2.  The veteran and the appellant were separated from January 
2000 until his death in April 2000.  The separation was 
procured by the veteran and was without the fault of the 
appellant.


CONCLUSION OF LAW

The appellant is entitled to be recognized as the surviving 
spouse of the deceased veteran for the purpose of dependency 
and indemnity compensation. 38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. §§ 3.50, 3.53 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that, when any veteran dies after December 
31, 1956, from a service-connected or compensable disability, 
VA shall pay dependency and indemnity compensation to such 
veteran's surviving spouse.  38 U.S.C.A. § 1310(a) (West 
2002).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of the marriage to the date of the veteran's 
death (except where there was a separation which was due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse) and who has not remarried or (in cases 
not involving remarriage) has not since the death of the 
veteran, and after September 19, 1962, lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  38 U.S.C.A. § 101(3) 
(West 2002).

VA regulations regarding the meaning of surviving spouse read 
as follows:

. . . Except as provided in [38 C.F.R.] 
§ 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage 
to the veteran meets the requirements of 
[38 C.F.R.] § 3.1(j) and who was the 
spouse of the veteran at the time of the 
veteran's death and:

    (1) Who lived with the veteran 
continuously from the date of marriage to 
the date of the veteran's death except 
where there was a separation which was 
due to the misconduct of, or procured by, 
the veteran without the fault of the 
spouse; and

    (2) Except as provided in [38 C.F.R.] 
§ 3.55, has not remarried or has not 
since the death of the veteran and after 
September 19, 1962, lived with another 
person of the opposite sex and held 
himself or herself out openly to the 
public to be the spouse of such other 
person.

38 C.F.R. § 3.50(b) (2003).  

The provisions of 38 C.F.R. § 3.1(j) (2003) indicate that 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.

Additionally, the provisions of 38 C.F.R. § 3.53 (2003), 
pertaining to continuous cohabitation, provide as follows:

    (a) General.  The requirement that 
there must be continuous cohabitation 
from the date of marriage to the date of 
death of the veteran will be considered 
as having been met when the evidence 
shows that any separation was due to the 
misconduct of, or procured by, the 
veteran without the fault of the 
surviving spouse. Temporary separations 
which ordinarily occur, including those 
caused for the time being through fault 
of either party, will not break the 
continuity of the cohabitation.

    (b) Findings of fact.  The statement 
of the surviving spouse as to the reason 
for the separation will be accepted in 
the absence of contradictory information.  
If the evidence establishes that the 
separation was by mutual consent and that 
the parties lived apart for purposes of 
convenience, health, business, or any 
other reason which did not show an intent 
on the part of the surviving spouse to 
desert the veteran, the continuity of the 
cohabitation will not be considered as 
having been broken.  State laws will not 
control in determining questions of 
desertion; however, due weight will be 
given to findings of fact in court 
decisions made during the life of the 
veteran on issues subsequently involved 
in the application of this section.

In the instant case, the record reveals that the appellant 
and the veteran entered into a valid marriage in August 1997.  
Both parties had been previously married to and divorced from 
others.  The appellant and the veteran resided together in 
the State of Ohio.  The appellant's daughter by a previous 
marriage lived with them.  In June 1998, the appellant gave 
birth to their son.

It is not in dispute that it was the practice of the veteran 
to leave Ohio in the late fall or early winter for Texas or 
Alabama and to return to Ohio in the spring, and he had 
followed this practice for a number of years.  One reason the 
veteran had for spending winters in the South was that he was 
a breeder of show rabbits, and he felt it was better for his 
animals not to spend the winter in Ohio.  After their 
marriage in August 1997, the appellant spent the winter of 
1997-1998 with the veteran in Texas.  During the winters of 
1998-1999 and 1999-2000, the veteran went to Alabama, where 
his first wife and their 2 children lived.  As noted above, 
the veteran died in April 2000, in Alabama.  In 1999 and 
2000, while he was in Alabama, the veteran received treatment 
at a VA Medical Center and at private facilities for non-
Hodgkin's lymphoma, which was the cause of his death.

The veteran left Ohio for Alabama in January 2000, taking his 
rabbits with him.  Before he left Ohio, he canceled direct 
deposit of his VA compensation for service-connected non-
Hodgkin's lymphoma and requested that his check be mailed to 
an address other than the marital home.  In late 1999 and 
from January 2000 until his death in April 2000, the veteran 
made various allegations against the appellant to his sister 
and to several VA veteran's service representatives (VSRs) 
with whom he spoke on the telephone or while a patient at a 
VA facility in Alabama.  His allegations are discussed below.  
In an early March 2000 statement, the veteran requested that 
his claims file be transferred to Alabama, and stated that he 
was a resident of Alabama.  On April [redacted], 2000, which was 2 
days before his death, the veteran executed a will 
bequeathing his property to his sister.  His will stated, 
"It is my specific intent that my wife [her name] be 
excluded from any benefit of my estate."  Prior to his 
death, the veteran also executed a durable power of attorney 
in favor of his sister, who used it to have herself named as 
the beneficiary on an insurance policy with a death benefit 
of $30,000.  (The veteran's son by his first wife and his son 
by the appellant were the beneficiaries on another life 
insurance policy.)

The allegations which the veteran made against the appellant 
are contained in a journal kept by his sister from May 1999 
to January 2000; a copy of a handwritten document submitted 
by his sister which she purported was a diary or journal kept 
by the veteran in November and December 1999; and Report of 
Contact forms dated in December 1999, January 2000, and March 
2000, on which the VSRs reported statements made by the 
veteran to them.  According to his sister and the VSRs, the 
veteran expressed dissatisfaction with the appellant's 
attitude and conduct toward him.  He made the following 
allegations:  that the appellant disapproved of the number of 
rabbits he owned and the way he kept them on their property; 
that she had "boyfriends" and that, specifically, "[redacted]" 
was her boyfriend; that she called him "mentally sick" and 
other names; that she did not take him to his doctor 
appointments; that she had a gun and threatened to have him 
arrested for domestic violence or to have him killed; and 
that he left their home in Ohio in January 2000 when she 
threw him out.

The appellant has denied each of the allegations made by the 
veteran (excepting that she did disapprove of the way the 
veteran was keeping his rabbits), which she indicated did not 
come to her attention until after his death.  The appellant 
has stated that she did not want the veteran to leave their 
home in January 2000 for the South but that he knew that his 
lymphoma was terminal and told her that he did not want her 
and the children to have to see him "go through the end."  
The appellant stated that she had an ex-husband known as [redacted] 
who came to her home to pick up their daughter for 
visitation.  The ex-husband submitted a statement that he 
only spent a few minutes in the home of the veteran and the 
appellant when he came to pick up his daughter.  The 
appellant submitted copies of the veteran's VA treatment 
records at Ohio facilities showing that he kept numerous 
appointments in 1999.  The appellant denied that she had ever 
owned a gun or threatened to have the veteran arrested or 
killed.  In sum, she has stated that the veteran, as was his 
practice of many years, left Ohio in January 2000 with his 
rabbits intending to see his children by his first marriage 
and to seek medical care in Alabama.  VA and private records 
show that he was in fact treated for lymphoma in Alabama 
until his death in April 2000.

The appellant has submitted lay statements by persons who 
knew her and the veteran.  The statements are to the effect 
that she was a good wife and that the veteran was somewhat 
unstable.  The appellant has asserted that the veteran became 
"irrational" in the terminal stage of his illness, but 
there is no medical finding or opinion of record that the 
veteran was irrational.  The appellant also submitted a 
statement by a Baptist minister, who attested to her honesty 
and integrity.

The issue before the Board is whether the appellant qualifies 
as the surviving spouse of the veteran.  There appears to be 
a validly created marriage in August 1997 and there is no 
indication that husband and wife divorced before the 
veteran's death.  Consequently, the Board must consider 
whether the veteran and the appellant were separated at the 
time of his death and, if so, whether the separation was due 
to the misconduct of the veteran or procured by him and 
whether there was any fault of the appellant.  Upon 
consideration of all of the evidence of record, especially 
the facts that the veteran had his VA benefits sent to an 
address other than the marital home and he excluded the 
appellant from his will, the Board finds that the veteran 
separated from the appellant when he left their home in Ohio 
in January 2000.  Had the veteran lived, he might have 
changed his mind about the appellant and resumed living with 
her, but his actions from late 1999 until his death in April 
2000 evidence a clear intent to live apart from the 
appellant.  Although there is information suggesting that the 
veteran moved south because the appellant forced him to 
leave, the Board finds that the evidence equally suggests 
that the separation was procured by the veteran.  His leaving 
in January 2000 was consistent with his temporary winter-time 
moves that were of his own making.

The determinative issue in this case thus becomes whether the 
separation of the veteran and the appellant in 2000 was 
"without the fault of the surviving spouse" under 38 C.F.R. 
§ 3.53 (2003).  In this regard, the Board notes that there is 
no evidence, other than hearsay evidence, corroborating the 
veteran's allegations that the appellant was unfaithful, 
threatened him, or threw him out of the marital home.  
Similarly, other than the veteran's own statements, there is 
no evidence tending to show that the appellant failed to take 
the veteran to medical appointments or otherwise mistreated 
him.  The only allegation by the veteran which appears to 
have had some basis in fact was the appellant, by her own 
statement, felt that he was not taking proper care of his 
rabbits.  In July 2001, even the veteran's sister, who 
conveyed many of the veteran's allegations against the 
appellant to VA, admitted in an affidavit that, "I am 
unaware of the interactions of their marriage, as I was never 
in their home and never had conversation with [the appellant] 
during her marriage to [the veteran]."  The journal entries 
presumably made by the veteran, as well as comments he made 
to VSRs, reflect significant difficulties in the marriage, 
but nevertheless do not outweigh the circumstantial evidence 
to the contrary, namely that the veteran voluntarily left the 
marital home in the winter before his death as was his 
custom, which separation was without fault on the part of the 
appellant.  

The Board notes that the requirement in law that the 
separation of the veteran and the appellant in 2000 have been 
without fault on her part means that she, as the veteran's 
wife, did not act in such a way toward her partner that a 
reasonable husband would have been justified in leaving.  In 
the absence of definite evidence corroborating the serious 
allegations that the veteran made against the appellant, the 
Board finds that the evidence is not sufficient in this case 
to find that the appellant acted in such a way that the 
veteran would have been justified in leaving.  As noted 
above, the evidence appears equally balanced; it is as likely 
as not that the appellant was without fault in the 
separation.  Therefore, with resolution of reasonable doubt 
in favor of the appellant, the Board is constrained to find 
that the separation of the veteran and the appellant in 2000 
was procured by the veteran and was without the fault of the 
appellant.  The Board concludes that the requirement for a 
showing of continuous cohabitation has been met and that the 
appellant should be recognized as the surviving spouse of the 
deceased veteran for the purpose of dependency and indemnity 
compensation.  See 38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. §§ 3.50, 3.53 (2003).  


ORDER

The appellant is recognized as the surviving spouse of the 
deceased veteran for the purpose of dependency and indemnity 
compensation; to this extent, the appeal is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



